DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 10, a comma should be included after, “a thermal bridge with a higher thermal conductivity than the membrane,” because without it, it seems as if the membrane protrudes through the membrane.
Claim 1 recites the limitation "the walls" in lines 13 and 14.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which walls are being referred to.
Claim 9 recites the limitation "the walls" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which walls are being referred to.

Regarding claim 4, “the pins” creates an antecedent basis issue because claim 1 describes a singular pin.  The claim should read, “wherein a plurality of pins…”
Claim 4 recites the limitation "the walls" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
As to claim 5, “each of” should be in front of “flow field frames” to make it more clear.  Additionally, it is unclear which flow field frames are being referred to throughout the claim.
Regarding claim 7, it is unclear which flow field frames are being referred to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DE Publication 10-2016-200410 is the closest prior art and teaches all of the features of the humidifier, but fails to teach that the pin elements penetrate the membrane.  U.S. Patent 6106964 discloses the use of thermally conductive membranes and U.S. Patent 9956528 teaches improving thermal conduction in a flow channel, but both fail to teach the specific teachings of the present claims, such as the pin penetrating the membrane.  U.S. Patent 5891222 discloses the use of pins, but only in the assembly of the membrane elements.  U.S. Patent Publication 2014/0238235 teaches humidifiers in which frames are in direct contact and are additionally connected to tie rods, which is different from the arrangement of the claims of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722